                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                            NO. 6:\q ~at-~i'2. :..I fl-     Lf)
                          . NO. 5: It:\ -u,r ¢02-~ Z Pk
                            NO. ~: \U\ -C{tL- 302.-~F"-z..,..
                            NO.?: It:\ -~--3l?2...:..L\-fl-

UNiTED STATES OF AMERICA,                 )
                                          )
              v.                        . )              INDICTMENT
                                          )
CEDRIC JAMAL KEARNEY                      )
SHERRY MARIE RICHMOND                     )
AMONIE SHATEAS FLETCHER                    )
ANTONIO DEQUAN FLETCHER                   )


      The Grand Jury charges that:

                                  COUNT ONE

      Beginning at a time unknown but not later than January 4, 2019, CO!ltinuing

thereafter until and including January 4, 2019, in the Eastern District of North

Carolina, the defendant(s) CEDRIC JAMAL KEARNEY, and SHERRY MARIE

RICHMOND, did knowingly and willfully-combine, conspire, confederate, and agree

with each other and others known and unknown to the grand jury to commit offenses

against the United States, that is, by force and violence, and by intimidation, to take

a motor vehicle that had been transported, shipped, and received in interstate and

foreign commerce, in the presence of      ~nother   by force, violence, and intimidation,

with the intent to cause death and serious bodily harm, in violation of Title 18, United.

States Code, Section 2119.

                                               1




          Case 5:19-cr-00382-FL Document 1 Filed 09/18/19 Page 1 of 5
                                     OVERT ACTS

      In furtherance of the conspiracy and to effect the objects thereof, the

defendant(s), CEDRIC JAMAL KEARNEY and SHERRY MARIE RICHMOND,

committed and caused to be committed, in the Eastern District of North Carolina and
                     I




elsewhere, certain overt acts, including but not limited to the follow:

      a .. From a date unknown but no later than January 4, 2019, the defendant(s)

             CEDRIC JAMAL KEARNEY and SHERRY MARIE RICHMOND, and

             others known and unknown to the grand jury, planned a carjacking against

            ·Trevor Michael Thomas at 1204 Schaub Dr., Raleigh, North Carolina, to

             take place on January 4, 2019.

      b. On or about January 4, 2019, the defendant(s) CEDRIC JAMAL KEARNEY

             and SHERRY MARIE RICHMOND, and others known and unknown to the ·

            . grand jury, particip.ated in a carjacking against Trevor Michael. Thomas at

             1204 Schaub Dr., Raleigh, North Carolina.

All in violation of the provision of Title 18, United States Code, Section 371.
        I




                         [Remainder of Page Intentionally Left Blank]




                                              2




             Case 5:19-cr-00382-FL Document 1 Filed 09/18/19 Page 2 of 5
                                  COUNT TWO

       On or about the January 4, 2019, in the Eastern District of North Carolina, the

defendant(s), CEDRIC ·JAMAL KEARNEY, and SHERRY MARIE RICHMOND,

aiding and abetting each other, took a motor vehicle, that is, a 2015 Dodge Dart, that

had been transported, shipped, and received in interstate and foreign commerce from

the person and presence of another by force, violence, and intimidation, with the·

intent to cause death and serious bodily harm, in violation of Title 18, United States.

Code, Sections 2119 and 2.

                                  'COUNT THREE.

       On or about the January 4, 2019, in the Eastern District of North Carolina, the

defendant(s), CEDRIC JAMAL KEARNEY, knowingly used and carried a firearm

during and in relation to a crime of violence for which h.e may be prosecuted in a court

of the Uriited States, as charged in Count Two of this Indictment, arid did possess

said firearm and said firearm was brandished in ·furtherance of said crime, in

violation of Title 18, United States Code, Sections 924(c)(l)(A)(ii) and 2 .




                   . [Remainder of Page Intentionally Left Blank]




                                            3




          Case 5:19-cr-00382-FL Document 1 Filed 09/18/19 Page 3 of 5
                                    COUNT FOUR

       On or about the January 9, 2019, in the Eastern District of North Carolina, the

defendants, CEDRIC JAMAL KEARNEY, SHERRY MARIE RICHMOND, and

AM ONIE SHATEAS" FLETCHER, aiding and abetting each other, knowingly ~tole

firearms, which had been shipped andtransported in interstate commerce before they.

were stolen,- in violation of Title 18, United States Code, Section 924(1) and 2.

                                    COUNT FIVE

      On or about the January 9, 2019, in the Eastern District of North Carolina, the

defendants, CEDRIC JAMAL KEARNEY, SHERRY MARIE RICHMOND, AMONIE

SHATEAS        FLETCHER,       and· ANTONIO        DEQUAN FLETCHER,            knowingly

possessed stolen firearms, which had been shipped and transported in interstate

commerce before they were stolen, knowing and having reasonable cause to believe
                                                                           '
the firearms   wer~   stolen, in violation of Title 18, United States Code, Section 922G).




                       [Remainder of Page Intentionally Left Blank]



                                              4




          Case 5:19-cr-00382-FL Document 1 Filed 09/18/19 Page 4 of 5
                                     'I                    •/
                                      "   I




                                                  DATE:


 Robert J. H1.gdon, Jr .
.(JJd States Attorney .

    bL~
By: Daniel William Smith
Assistant United States Attorney
Criminal Division                                                       lf   .




                                              5


                                                                                 /

          Case 5:19-cr-00382-FL Document 1 Filed 09/18/19 Page 5 of 5
